IN THE DISTRICT COURT OF APPEAL
                                               FIRST DISTRICT, STATE OF FLORIDA
NORMAN E. CAISON,
                                               NOT FINAL UNTIL TIME EXPIRES TO
      Petitioner,                              FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
v.
                                               CASE NO. 1D14-0510
MICHAEL D. CREWS, Secretary,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

_____________________________/

Opinion filed August 13, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

Norman E. Caison, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Carrie McNamara, Assistant Attorney
General, and Jennifer Parker, General Counsel of Florida Dep’t of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.